Defendant’s motion to suppress for lack of probable cause to arrest was properly denied. There was proof that the arresting officer had knowledge of the suspect’s direction of flight and of the only means of egress from the institutional grounds he was seen to enter. He further observed defendant, who matched the description in the radio transmissions received minutes before, walking in the middle of the highway, rather than in the pedestrian walkway, near such grounds. Concur — Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.